Citation Nr: 1642894	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  10-38 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to an undiagnosed gallbladder condition, claimed to have been caused by treatment received at the North Texas Health Care System (VAMC), in Dallas, Texas.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1966 to October 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.

In February 2014, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus and denied compensation under § 1151 for additional disability due to an undiagnosed gallbladder condition.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court granted the parties' Joint Motion for Remand and returned the § 1151 issue to the Board for action consistent with the terms of the Joint Motion.  In accordance with the Joint Motion, the Court vacated the portion of the February 2014 Board decision that denied entitlement to compensation benefits under 28 U.S.C.A. § 1151.

In March 2015, the Board remanded for further evidentiary development the issues of: 1) entitlement to service connection for bilateral hearing loss disability; 2) entitlement to service connection for tinnitus; and 3) entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability due to an undiagnosed gallbladder condition.

The Veteran's record before the VA consists of an electronic record located in Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Service connection for bilateral hearing loss and tinnitus

In March 2015, the issues of entitlement to service connection for bilateral hearing loss and tinnitus were remanded by the Board.  In a November 2015 opinion, the ear examiner (Dr. J.F.) provided as follows:

I have been asked to examine the veteran to determine the etiology of his claimed tinnitus, to include the diagnosed stapes tendon spasm. The veteran complained of bilateral recurrent tinnitus that he said is in place "about 20% of the time."

I read carefully the Audio C&P HEARING LOSS AND TINNITUS DBQ done 4/22/14 and concur with what was said.  My review of STR's showed normal audiometric thresholds throughout military service with no significant threshold shifts shown at anytime.  In my opinion the differential between ASA and ISO-ANSI standards has no relevance in this instance as both audiometric recordings were NORMAL with no threshold shifts noted at any time. If additional input is needed, feel free to contact the Audiologist who performed the 4/22/13 study.

I also read Dr. [A]'s report regarding his diagnosis of "stapes tendon spasm" (stapedial tendon spasm) in his right ear. My review of STR's failed to show any complaint regarding this issue while on active duty. Hence, it is my opinion that it is less likely than not that stapedial tendon spasm in the veteran's right ear might be related to military service.

In a December 2015 opinion, the examiner (audiologist J.W.) provided as follows: 

The opinion provided on 4-22-2014 remains the same even with the requested review.

Audiograms of Pre-Induction 4-2-1964, Enlistment 1-10-1966 and Separation 8-10-1967 were again reviewed.  All audiograms suggested:  Hearing sensitivity within the range of normal bilaterally 500-4000 Hz. This review included the consideration of the thresholds as ASA - then converted to ISO-ANSI standards - as are required on audiograms performed in this time frame. Doing so does not change any conclusions outlined in the 4-22-2014 C&P audiogram. It continues to be the opinion of this clinician that the hearing loss is less likely than not related to or caused by military noise exposure. 

Concerning the claim for tinnitus, the opinion remains the same as stated in the 4-22-2014 C&P audiogram. Veteran had stated "I had gunfire that went off near my left ear..."  There were no significant threshold shifts noted in the left ear - whether considered as ASA or as converted to ISO-ANSI standards.  It continues to be the opinion of this clinician that the tinnitus is less likely than not related to or caused by military noise exposure.

In regard to some of the contentions raised in the September 2016 Informal Hearing Presentation prepared by the Veteran's representative the Board will seek additional comments from the examiners who provided the above opinions.  Also, the Veteran's representative has requested that VA seek to obtain potentially relevant medical records from Dr. M.A.  On remand, the RO will be directed to attempt to secure such records.

38 U.S.C.A. § 1151

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for the surgical removal of his gallbladder and a surgical scar.  He argues that VA's failure to appropriately treat his symptoms resulted in the disabilities of a surgical scar and the removal of his gallbladder.  He maintains that these additional disabilities were caused by VA's failure to timely diagnose and treat his gallbladder complications during several emergency room visits.  He argues that, had VA exercised a reasonable degree of care, he could have availed himself of alternative, non-surgical treatment options that would not have resulted in a surgical scar and the removal of his gallbladder.  

In regard to some of the contentions raised in the September 2016 Informal Hearing Presentation prepared by the Veteran's representative the Board will seek additional comments from the examiner who provided the January 2016 opinion.  

Accordingly, the case is REMANDED for the following action:

1.  As requested by the Veteran (see September 2016 Informal Hearing Presentation), attempt to secure all available records from Dr. M.A. relating to the Veteran's claimed hearing loss and tinnitus disabilities.  See Veteran's statement of September 2010 (VBMS, document labeled "Correspondence," receipt date 9/21/2010, page 1).

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim. The Veteran must then be given an opportunity to respond.

2.  Refer the Veteran's file to the examiner who conducted the VA audiological examination of April 2014 and provided the December 2015 opinion, or to a qualified audiologist if this individual is unavailable, for an addendum opinion.  Please provide another opinion as to whether it is at least as likely as not (i.e., probability of at least 50 percent) that any current hearing loss and/or tinnitus of the Veteran is etiologically related to in-service noise exposure.  

In so opining, the examiner is asked to do the following:  (1) consider the converted ASA to ISO-ANSI standards in evaluating the results of the in-service audiograms; (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage and tinnitus to include upward threshold shifts seen at 1000 Hertz in the right ear (5 to 10), at 2000 Hertz in the right ear (5 to 20), and at 2000 Hertz in the left ear (10 to 20); AND (3) explain the significance of "normal" hearing in regard to the likelihood military noise exposure caused permanent hearing damage and tinnitus, including addressing theories of delayed/latent onset of hearing loss and the articles presented by the Veteran (Hearing: Noise-Induced Hearing Loss (See VBMS, document labeled "Correspondence," receipt date 2/16/2016, pages 2-7) and by his representative as referenced in the September 2016 Informal Hearing Presentation (Sharon G. Kujawa and M. Charles Liberman, Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss, 29 Journal of Neuroscience 14077, 14083-84 (November 2009); Sharon G. Kujawa and M. Charles Liberman, Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth, 26 Journal of Neuroscience 2115, 2123 (February 2006); Katharine A. Fernandez, Penelope W.C. Jeffers, Kumud Lall, M. Charles Liberman, and Sharon G. Kujawa, Aging after Noise Exposure: Acceleration of Cochlear Synaptopathy in "Recovered" Ears, 35 Journal of Neuroscience 7509, 7519 (May 2015).)

3.  Refer the Veteran's file to the otolaryngologist who provided the November 2015 VA opinion for ear conditions for an addendum opinion.  Although the service treatment records do not document any complaints, including complaints of tinnitus or stapedial tendon spasm, the Veteran contends that he experienced symptoms in service, and he believes that he continued to experience symptoms after service and that such symptoms are from in-service noise exposure.  In light of the foregoing, the examiner is asked whether there is any change in the prior opinion provided.  Please explain why. 

4.  Refer the Veteran's file to the examiner (Dr. T.N.) who provided the January 2016 VA gallbladder opinion for an addendum opinion.  In regard to the Veteran's contention that "when gallbladder complications are accurately and timely diagnosed, alternative non-surgical procedures can be recommended, to include diet and weight management, bile acid pills, and extracorporeal shock wave lithotripsy" the examiner is asked to provide further commentary on the following:  (1) whether there was unreasonable delay between symptom presentation and the diagnosis of a gallbladder condition and such unreasonable delay rendered the option of treatment of the gallbladder condition through alternative non-surgical procedures or by laparoscopic procedure alone no longer viable because the disease had progressed and therefore required the need for open abdominal surgery; and (2) identify the source of "the pain when he lifts his granddaughter" (i.e., gallbladder removal and/or the associated scar(s)) noted in the opinion and indicate whether such residual is considered a usual/normal consequence of laparoscopic procedure or a usual/normal consequence of open abdominal surgery, or both. 

5.  Upon completion of the above development, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


